Title: From John Adams to James Otis Sr., 29 April 1776
From: Adams, John
To: Otis, Col. James


     
      Sir
      Philadelphia, 29 April, 1776
     
     As the day of the general election draws nigh, I think it my duty to express my grateful acknowledgments to the honorable electors of the last year, for the honor they did me in choosing me into the council. My station in the continental Congress has made it impossible for me to attend my duty at the honorable board; and as the same cause must prevent my attendance during a great part of the ensuing year, and the dangers and distresses of the times will require the assistance of the whole number, I cannot think it becoming in me to deprive the colony of the advice of a counsellor, for the sake of keeping open a seat for me. I must therefore beg the favor of you, to make my resignation known to the two honorable Houses, and request them to choose another gentleman to that honorable seat, who will be able to discharge the duties of it.
     
      I am, with great respect to the two honorable Houses, Sir, your most obedient and very humble servant,
      John Adams
     
    